Monticello Insurance Company v. Mistry Investment Inc.















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-106-CV

     MONTICELLO INSURANCE COMPANY,
                                                                              Appellant
     v.

     MISTRY INVESTMENT, INC., 
     D/B/A THUNDERBIRD MOTEL,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # 37748
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On July 30, 2001, the parties filed a “joint motion to remand case to trial court for entry of
dismissal with prejudice.”  The parties state that they have settled their differences and request that
we enter an order setting aside the judgment of the trial court and remanding the case to the trial
court to allow the court to enter an order of dismissal with prejudice.
      Rule 43.2 specifically gives us the authority to reverse the trial court judgment and remand
the case for further proceedings.  The rule provides as follows:
43.2 Types of Judgment.  The court of appeals may:
(a) affirm the trial court's judgment in whole or in part;
(b) modify the trial court's judgment and affirm it as modified;
(c) reverse the trial court's judgment in whole or in part and render the judgment that the
trial court should have rendered;
(d) reverse the trial court's judgment and remand the case for further proceedings;
(e) vacate the trial court's judgment and dismiss the case; or
(f) dismiss the appeal.

Tex. R. App. P. 43.2 (emphasis added). 
      Pursuant to Rule 42.1(a) we are given the authority to grant the relief agreed to by the parties. 
This rule provides as follows:
42.1 Voluntary Dismissal in Civil Cases.
(a) The appellate court may dispose of an appeal as follows:
(1) in accordance with an agreement signed by all parties or their attorneys and filed with
the clerk; or
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the appealed
judgment or order; but no party may be prevented from seeking any relief to which it
would otherwise be entitled.

Id. 42.1 (emphasis added).  Thus, we dispose of this appeal in accordance with the agreement of
the parties.  Id.  The judgment is reversed and the cause is remanded to the trial court for entry
of an order dismissing the case.  Costs are taxed against the party incurring them in accordance
with the agreement of the parties.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Reversed and remanded
Opinion delivered and filed August 31, 2001
Do not publish